DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1-15 are rejected.


Election/Restrictions
Applicant’s election of Species A, as shown in Fig. 2, in the reply filed on October 17, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicant stated that claims 1-15 are drawn to the elected species and are hereby examined.


Claim Objections
Claims 12-15 are objected to because of the following informalities:  
Claims 12-15: “A filter” in line 1 should be replaced with --The filter--.

  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a radially outwardly projecting non-seal projection member on an exterior of the spigot” in lines 17-18.  It is not clear which element is the radially outwardly projecting non-seal projection member in the elected embodiment of Fig. 2.  Fig. 14 shows the second open end construction 65 of the elected embodiment having an interference fit member 140.  Is this the radially outwardly projecting non-seal projection member?  For examination purposes, element 140 has been considered to be the claimed radially outwardly projecting non-seal projection member.
	Claim 14 recites the limitation “wherein the outwardly projecting non-seal projection member extends radially from the spigot less than half the distance from a radial surface of the spigot to an outermost radial edge of the second end construction” in lines 1-3.  This limitation is not clear.  Element 140 which has been considered to be the outwardly projecting non-seal projection member, as stated above, does not seem to extend to an outermost radial edge of the second end construction 65. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-8 and 10-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlensker et al. (US 2004/0035097) [hereinafter Schlensker] in view of Brandt et al. (US 2007/0158263) [hereinafter Brandt].
With respect to claim 1, Schlensker discloses a filter, as shown in Fig. 1, having: an element body 38 (filter media) surrounding an open filter interior, as shown in Fig. 1; the filter media 38 having first and second opposite ends, as shown in Fig. 1; and defining a central axis, as shown in Fig. 1; an element bottom 40 (first end construction) at the first end of the media 38, as shown in Fig. 1; and an element head 36 (second open end construction) at the second end of the media 38, as shown in Fig. 1; the second end construction 36 comprising a central spigot projecting away from the media 38 and surrounding and defining a central flow aperture in flow communication with the open filter interior, as shown in the figure below and in Figs. 3-4; a sealing ring 46 (radial seal member) on the central spigot defining a seal pattern around the spigot that is non-orthogonal to the central axis of the media 38, as shown in Figs 3-4; the spigot and radial seal member 46 each defining a largest extent of radially outward extension from the central axis, as shown in Fig. 3; and a guide means 62 (radially outwardly projecting non-seal projection member) on an exterior of the spigot, as shown in Fig. 2.
	Schlensker lacks a central, perforate core around which the media is positioned; and the spigot and seal each defining a largest extent of radially outward extension from the central axis that is no greater than 80% of a maximum extent of the media radially outwardly from the central axis.
	With respect to the central, perforate core around which the media is positioned: Brandt discloses a filter assembly 100, as shown in Fig. 1, having a filter pack 123 positioned around a central, perforate, core 121.  The core 121 provides support for the interior of the filter pack 123 (see paragraph 0019).  It would have been obvious to one of ordinary skill in the art to provide the media disclosed by Schlensker with a core, as taught by Brandt, in order to provide support for the interior of the media (see paragraph 0019).
	With respect to the spigot and seal each defining a largest extent of radially outward extension from the central axis that is no greater than 80% of a maximum extent of the media radially outwardly from the central axis: Schlensker teaches that the seal member 46 is positioned radially outwardly from the central axis 42 no more than a maximum extent of projection of the filter media from the central axis 42, as shown in Figs. 2 and 3.  Schlensker further teaches that it is possible to vary different parameters (see paragraph 0051) such as the sealing plane 58 (see paragraph 0053).  It would have been obvious to one of ordinary skill in the art to provide the seal member and the spigot disclosed by Schlensker extending no more than 80% of a maximum extent of projection of the filter media from the central axis, as claimed by applicant, in order to provide optimum sealing and since the normal desire of scientists to improve what is already known provides the motivation to determine where in a disclosed set of percentages ranges is the optimum combination of percentages (see Perterson, 315 F. 3d at 1330, 65 USPQ at 1382).

	With respect to claim 2, Schlensker discloses wherein the spigot has an end tip, the end tip being circular and contained in a plane perpendicular to the central axis, as shown in Fig. 6.

	With respect to claim 3, Schlensker discloses wherein the seal member is 46 configured to define a circular perimeter definition in projection, as shown in Fig. 4.

	With respect to claim 5, Schlensker discloses wherein the seal member 46 is positioned on, and in extension around, the spigot, as shown in Fig. 4.

	With respect to claim 6, Schlensker discloses wherein the seal member is an o-ring, as shown in Fig. 2.

	With respect to claims 7-8, Schlensker as modified by Brandt lacks wherein the seal member extends at an angle of at least 5° and not more than 40° to a plane orthogonal to the central axis; and wherein the seal pattern extends at an angle of at least 5° and not more than 20°, to a plane orthogonal to the central axis.  Schlensker teaches the seal 46 extending at al angle to a plane orthogonal to the central axis, as shown in Figs. 4 and 6.  The specific angle claimed by applicant is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, and since Schlensker already teaches that the seal 46 can extend at different angles, as shown in Fig. 2 and 4.

	With respect to claim 10, Schlensker discloses wherein the filter media 38 is pleated (see paragraph 0033).

	With respect to claim 11, Schlensker discloses wherein the filter media 38 defines a cylindrical exterior perimeter shape, as shown in Figs. 1 and 3.

	With respect to claim 12, Schlensker discloses wherein the radially outwardly projecting non-seal projection member 62 is trapezoidal-shaped, as shown in Fig. 2.

	With respect to claim 13, Schlensker discloses wherein the radially outwardly projecting non-seal projection member 62 is located axially between a portion of the seal member 46 and the filter media 38, as shown in Fig. 1.

	With respect to claim 14, Schlensker discloses wherein the outwardly projecting non-seal projection member 62 extends radially from the spigot less than half the distance from a radial surface of the spigot to an outermost radial edge of the second end construction 36, as shown in Fig. 1.

	With respect to claim 15, Schlensker discloses wherein the radially outwardly projecting non-seal projection member 62 has a chamfered edge nearest an end tip of the spigot, as shown in Fig. 2.


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlensker (US 2004/0035097) in view of Brandt as applied to claim 1 above, and further in view of Miller (U.S. 7,494,017).
	With respect to claim 4, Schlensker lacks the first end construction being closed by a bypass valve arrangement. 
	Miller teaches a filter 10, as shown in Fig. 1, having a filter element 13 including an end cap 32 (first end construction) and an end cap 31, as shown in Fig. 2, said first end construction 32 being closed by a bypass valve 70 (bypass valve arrangement), as shown in Fig. 3, which allows fluid to bypass a spent or clogged element 13 to retain the functioning of the system (see col. 4, lines 38-51).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the first end construction disclosed by Schlensker as modified by Brandt, with a bypass valve arrangement, as taught by Miller, in order to allow fluid to bypass a spent or clogged element to retain the functioning of the system (see col. 4, lines 38-51).


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlensker (US 2004/0035097) in view of Brandt as applied to claim 1 above, and further in view of Greco et al. (US 2008/0142426) [hereinafter Greco].
	With respect to claim 9, Schlensker as modified by Brandt lacks a coiled spring alignment member secured to an exterior of the first end construction.
	Greco discloses a filter cartridge 400, as shown in Fig. 20, having a media 401 between end caps 402 and 403.  End cap 403 is a closed end cap having a biasing arrangement 411.  The biasing arrangement 411 may be a coiled spring (see paragraph 0098) and helps support the cartridge 400 within a housing, during use, to project upwardly above a bottom of a housing in a desirable manner (see paragraph 0097).  It would have been obvious to one of ordinary skill in the art to provide the first end construction 40 disclosed by Schlensker as modified by Brandt with a coil spring alignment member as taught by Greco in order to help support the cartridge within a housing, during use, to project upwardly above a bottom of a housing in a desirable manner (see paragraph 0097 of Greco).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,480,940 in view of Brandt et al. (US 2007/0158263). U.S. Patent No. 9,480,940 claims the claimed subject matter of the present application except for a central, perforate core.  Brandt teaches a core, as stated above, and it would have been obvious to modify in order to provide support for the interior of the media (see paragraph 0019 of Brandt).

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,195,551 in view of Brandt et al. (US 2007/0158263). U.S. Patent No. 10,195,551 claims the claimed subject matter of the present application except for a central, perforate core.  Brandt teaches a core, as stated above, and it would have been obvious to modify in order to provide support for the interior of the media (see paragraph 0019 of Brandt).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778